IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 95-50597
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

VICTOR CASTRO,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. EP-95-CR-6-1
                        - - - - - - - - - -
                           April 18, 1996
Before DUHÉ, DEMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Victor Castro appeals his 87-month sentence imposed as a

result of his conviction for being a felon in possession of a

firearm.   Castro argues that the sentencing judge exhibited bias

against him and that this deprived him of the due process of law.

We have examined the record and Castro’s contentions and find no

reversible error.

     AFFIRMED.




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.